Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2021

                                     No. 04-20-00436-CV

                        IN THE INTEREST OF N.N.C. AND G.L.N

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA02273
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER

       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due on or before January 25, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court